Title: To George Washington from Captain Lewis J. Costigin, 13 December 1778
From: Costigin, Lewis J.
To: Washington, George


  
    Sir.
    N. Yk 13 Decr [17]78
  
  Since my last, nothing having turn’d up untill this day. A fleet of Jamacia Men about thirty sail are geting into the North river and are to sail in a few days under convoy of a frigate—the Emerald Tomorrow the Amazon of 32 Guns sails for England, a number of Passenge<rs> among whom, is Colo. Wm Bayard, Colo. Campbell of the 22nd Regt the Major of 16th Dragoon’s name unknown, and a Parson stringer from Phila.
  
  
  
  As yet no Acct of the three fleets sail’d under Command of Major Genl Grant. Genl Cambell and Lieut. Colo. Campbell, of the 71st now appointed a Brigr by the Commander in Chief: it is believ’d by all that Grant is gone to the West India: Genl Campbell being appoint’d Governor of Pensacola it cannot be a secret his destination: Colo. Campbell seem’d of more importance; I have paid ev’ry Attention to his line, and find he has from 3000 to 3500 Men, call’d here a pretty Command, and from the best Judges and men entituled to know ev’ry thing transacted. I am of Opinion they are intended for Georgia: from which they have high expectation’s not only from the weakness of the place, but likewise friendship of the Citizen’s of that Province—I this day saw Go’vernor Tryon in the City <he> having been very Ill with the Gout is retu<rned> but cannot learn who is left in Command <of> the bridge. I this day also learn that the Light Infantry from Jamacia, with the 17th Dragoon’s, and Cathcarts Legion, from Jerico, are Order’d to South and East Hampton’s and as they <take> no Provission with them, it is believ’d they will sweep all that Country.
  Bread with the Army is exceedingly <short> but large Quantities of Rice have been taken which serve as a Substitute—the Opinion of an evacuation still prevails among numbers of the Inhabitants—but I must say I cannot as yet see any Probability of it.

  Z

